  Case 20-80509        Doc 22     Filed 07/16/20 Entered 07/16/20 11:48:59              Desc Main
                                    Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF ILLINOIS

IN RE:                                                 )
                                                       )       Case No. 20-80509
CHAUNCEY RAMON CARNES                                  )
                                                       )       Chapter 7
                                       Debtor(s)       )

                        APPLICATION BY TRUSTEE TO EMPLOY ATTORNEY

         The Application of Jeana K. Reinbold respectfully alleges:

         1.     The Debtor filed a voluntary petition for relief pursuant to chapter 7 of the United

States Bankruptcy Code on April 29, 2020, and the applicant was appointed as Trustee of the

Debtor’s estate.

         2.     The Trustee seeks to hire an attorney to assist the Trustee with the investigation of

the circumstances concerning a false arrest claim against the Chicago Police Department, for which

the Debtor filed a complaint with the Civilian Office of Police Accountability in February 2020

and is pending as Log No. 2020-0000571 (“Claim”), and prosecution of such Claim if determined

to be appropriate. The Debtor had not previously retained an attorney to assist him with

representation regarding the Claim.

         3.     The Trustee applies for authority to employ Kenneth N. Flaxman and the firm of

Kenneth N. Flaxman, P.C., with a place of business at 200 South Michigan Avenue, Suite 201,

Illinois 60604, as her attorneys in this case to assist the Trustee in pursuing said Claim on behalf of

the estate. To the best of the Trustee’s knowledge, Mr. Flaxman and his firm are eligible under the

Code for employment for the purposes set forth in this application.

         4.     If appointed, the estate would pay Mr. Flaxman and his firm a 40% contingency

fee payable from any recovery, after reasonable costs and expenses are deducted, subject to a

credit for any fees that may be awarded by a court reviewing the Claim, subject to final Court
  Case 20-80509              Doc 22   Filed 07/16/20 Entered 07/16/20 11:48:59          Desc Main
                                        Document     Page 2 of 2


approval. Mr. Flaxman and the firm understand, and agree, that the bankruptcy estate will not

pay any fees, costs and expenses if there is no recovery.

        5.       To the best of the Trustee’s knowledge, as set forth in the affidavit of Kenneth N.

Flaxman filed with this Application, Mr. Flaxman and his firm do not hold any interest adverse to

the Trustee, Debtor, creditors, any other party in interest, their respective attorneys and

accountants, the United States Trustee, or any employee in the office of the United States Trustee

Region 10 in this case with respect to the Claim. The Trustee accordingly believes that Mr.

Flaxman is a disinterested person within the meaning of 11 U.S.C. § 101(14), and that it would be

appropriate and in the best interests of the estate to employ Mr. Flaxman and his firm under the

provisions of 11 U.S.C. § 327(a).

        WHEREFORE, the Trustee respectfully prays that the Court enter an order authorizing the

Trustee to employ Kenneth N. Flaxman and the firm of Kenneth N. Flaxman, P.C., as her attorneys

in this case under the terms and conditions set forth in this Application, and grant such other and

further relief as is just.

                                                       CHAPTER 7 TRUSTEE

Dated: July 16, 2020                                   /s/ Jeana K. Reinbold
                                                       Jeana K. Reinbold
                                                       P.O. Box 7315
                                                       Springfield, IL 62791-7315
                                                       (217) 241-5620

                                        CERTIFICATE OF SERVICE

       I do hereby certify that I have caused to be served, this day, a copy of the foregoing
APPLICATION BY TRUSTEE TO EMPLOY ATTORNEY, by CM/ECF electronic filing to the U.S. Trustee
USTPRegion10.PE.ECF@usdoj.gov and Michael A Williams on behalf of Debtor Chauncey Ramon
Carnes lhendley@qcbankruptcy.com.

Dated: July 16, 2020                                   /s/ Jeana K. Reinbold
                                                       Jeana K. Reinbold
